21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 1 of
                                        12



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                        )
   In re:                                               )
                                                        )       Case No. 21-10355-tmd
   CCS ASSET MANAGEMENT, INC.                           )
                                                        )       Chapter 11
                                   Debtors.             )
                                                        )
   ARLETHA CASH, Independent Executor of the            )
   Estate of Selena D. Cash, Deceased,                  )
                                                        )     Adv. Pro. No. 21-01034-tmd
                                   Plaintiff,           )
                                                        )
   v.                                                   )
                                                        )
   ANTHONY L. SHERIDAN, WILLIAM
                                                        )
   SHERIDAN, CEAIRA C. SHERIDAN, CCS
                                                        )
   ASSET MANAGEMENT, INC., JOHN
                                                        )
   HOBERMAN, and ALMAGEN LLC,
                                                        )
                                   Defendants.          )
                                                        )
    CCS ASSET MANAGEMENT INC.’S REPLY TO PLAINTIFF’S RESPONSE TO
  MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO RULE 12(C) FOR
                    FAILURE TO STATE A CLAIM

            CCS Asset Management, Inc., the debtor and debtor-in-possession in the above captioned

  bankruptcy case (the “Debtor”) and defendant in the above-captioned adversary proceeding (the

  “Adversary Proceeding”), replies to the Plaintiff’s response [Adv. Dkt. No. 43] (the “Response”)

  to the Debtor’s motion for judgment on the pleadings [Adv. Dkt. No. 11] (the “Motion”) as

  follows:

                                                SUMMARY

            1.     For all of its flaws, the Response is right about one thing: After two years, three

  depositions, and four complaints totaling 644 pages, the Debtor was on notice of the Plaintiff’s

  allegations and claims against the Debtor. Those are the allegations and claims asserted in the live
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 2 of
                                        12



  Second Amended Petition (the “Complaint”). The issue is that the detailed allegations in the

  Complaint, taken as true, to not show a plausible claim upon which relief may be granted against

  the Debtor.

         2.      The Response does not seriously contend otherwise. Rather than pointing to

  allegations in the Complaint sufficient to show a plausible claim against the Debtor or responding

  to the substance of the Motion, the Plaintiff presents a series of strawmen and non-sequiturs. For

  example, and most glaringly, the Response does not even attempt to argue that the facts alleged in

  the Complaint are sufficient to state a claim for recovery against the Debtor under the causes of

  action for money damages actually asserted in the Complaint (i.e., conversion, breach of fiduciary

  duties & defalcation, and joint enterprise) or any alternative theory. The Plaintiff just refers to

  other supposedly “various” causes of action for which the Debtor “may” be liable, without any

  argument on how the alleged facts, if true, would show that the Debtor is liable to the Plaintiff

  under these theories. Nor does the Plaintiff respond to the Debtor’s arguments that as a matter of

  law under the facts alleged, 4709 Incorporated could not have suffered a legal harm from any

  unalleged misrepresentation of the Debtor to 4709 Incorporated because Hoberman had the right

  to either enforce specific performance of the 4709 Plan or foreclose on liens. And the Response

  all but admits that the allegations are insufficient under Rule 9(b) of the Federal Rules of Civil

  Procedure. See Response ¶ 13.

         3.      The crux of the Response is a request that the Court allow the Plaintiff to amend

  the Complaint to fix its deficiencies and assert alternative causes of action. But the Plaintiff already

  had an opportunity and obligation to do that. On August 12, 2021, the Court held a status hearing

  at which the Plaintiff was required to inform the Court, among other things, if repleading under

  the Federal Rules of Civil Procedure was necessary. See Order Establishing Date for Status




                                                     2
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 3 of
                                        12



  Hearing [Adv. Dkt. No. 5] (“At the status hearing the Court is to be informed of . . . the necessity

  of repleading under the Federal Rules of Civil Procedure . . . .”). The Motion was filed before the

  August 12 status hearing. Moreover, the Plaintiff does not indicate what additional factual

  allegations she would make to remedy the defects of the Complaint. The Plaintiff had the benefit

  of over a year of reflection and discovery before the live Complaint was filed on January 28, 2021,

  the status hearing held on August 12, 2021, and the Response was filed on August 31, 2021. The

  Response does not present any excuse for the Plaintiff’s failure to address the issues in the

  Complaint at those times.

         4.      It was the Plaintiff who removed this matter from state court and elected subject

  herself and the Complaint to the Federal Rules of Civil Procedure. A result of that choice is that

  the Complaint is subject to Rule 12(c). The Court should give the Plaintiff what she bargained for

  and decide whether the Complaint—as it is now—states a claim upon which relief can be granted.

  The Plaintiff must face the consequences of her own decisions.

                                             ARGUMENT

     A. The Points Raised in the Response are Inapposite or Misrepresent the Debtor’s
        Position.

         i.)    The Relevant Standard is Whether the Allegations in the Complaint Alleges Specific
                Facts Sufficient to Show a Plausible Claim, Not Fair Notice

         5.      As set out in detail in the Motion, judgment on the pleadings under Rule 12(c) is

  governed by the same standards applicable to Rule 12(b)(6). See Gentilello v. Rege, 627 F.3d 540,

  544 (5th Cir. 2010). The Complaint needs to do more than give a vague idea of the kind of claims

  the Plaintiff is asserting—it needs to state facts that if true would show the Plaintiff is entitled to

  the relief requested from the Debtor.

         6.      The Supreme Court’s decision in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

  (2007), is particularly instructive here. In Twombly, class action plaintiffs claimed that incumbent


                                                    3
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 4 of
                                        12



  local exchange carriers (ILECs) conspired to restrain trade in violation of section 1 of the Sherman

  Act based on allegations of consciously parallel behavior by the ILECs. Id. at 551-52. The U.S.

  District Court for the Southern District of New York granted a motion to dismiss for failure to

  state a claim on the grounds that allegations of parallel business conduct, taken alone, failed to

  state a claim under section 1 of the Sherman Act because the ILECs actions could be fully

  explained by the ILECs protecting their own interests. Id. at 552. The U.S. Court of Appeals for

  the Second Circuit reversed. Id. at 553. The U.S. Supreme Court overturned the Second Circuit’s

  ruling because, although the plaintiffs’ allegations were “consistent with conspiracy” they were

  “just as much in line with a wide swath of rational and competitive business strategy unilaterally

  prompted by common perceptions of the market.” Id. at 554, 570. A complaint that is not supported

  by allegations showing—beyond merely consistent with—the elements of a cause of action fails

  to state a claim. See id. at 557. Rule 9(b) requires additional specificity for asserting claims of

  fraud.

           7.    The Response does not even try to address how the Complaint meets this standard.

  Instead, it repeats the platitude that the Complaint provides fair notice and tries to hold the

  Plaintiff’s decision to remove this litigation to this Court against the Debtor. While pleadings may

  not have been closed in the state court, they became closed after the Debtor’s answer in the

  Adversary Proceeding. The Order Establishing Date for Status Hearing [Adv. Dkt. No. 5]

  expressly required the Plaintiff to inform the Court of the “necessity of repleading under the

  Federal Rules of Civil Procedure” at the August 12, 2021, status hearing. The Motion was pending

  at the time of the status hearing and the Plaintiff is represented by two law firms, at least one of

  which regularly practices before this Court.




                                                   4
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 5 of
                                        12



         ii.)   The Debtor’s Point with Respect to the Cause of Action belonging to 4709
                Incorporated is that the Cameron Road Deed Can Only Be Set Aside for Fraud
                Against 4709 Incorporated, not Fraud Against Selena Cash.

         8.      The Response indicates that “the Debtor appears to argue that Plaintiff cannot seek

  to set aside the deed because the grantor was 4709 Incorporated, not Arletha Cash, individually.”

  Response ¶ 6. To the extent there is ambiguity—The Debtor’s point is that to grant the relief the

  Plaintiff requests in the Complaint requires that 4709 Incorporated that was defrauded (not Selena

  Cash). See Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex. 1976) (‘Without breach of a legal right

  belonging to the plaintiff no cause of action can accrue to his benefit. A suit to set aside a deed

  obtained by fraud can only be maintained by the defrauded party.”). Thus, the Complaint fails to

  state a claim unless the well-pleaded factual allegations show (a) a material misrepresentation by

  the Debtor, (b) that the Debtor knew was false or made recklessly, (c) with the intent for 4709

  Incorporated to rely upon it, (d) on which 4709 Incorporated actually and justifiably relied, and

  (e) as a result 4709 Incorporated suffered injury. Any unalleged inference that Selena Cash

  reasonably relied on representations in the MFS Agreement to execute the Cameron Road Deed

  are entirely inapposite to the claims the Plaintiff asserted against the Debtor because 4709

  Incorporated would have been in the same position either way. Most of the Complaint is irrelevant

  with respect to what is asserted against the Debtor.

         iii.) The Debtor’s Point with Respect to the Plaintiff’s Claim Being a Quiet Title Action
               is that the Cause of Action Belongs to 4709 Incorporated, Note Selena Cash’s
               Probate Estate.

         9.      The Response indicates that “[t]he Debtor also apparently seeks judgment on the

  pleadings of Plaintiff’s claim to recover title because it is stated as a declaratory judgment action

  and not as a claim to quiet title . . . .” Response ¶ 9. To the extent there is ambiguity—The point is

  that to obtain the relief that the Complaint requests, the Plaintiff must allege facts that meet the

  requirements of a quiet title action to set aside the Cameron Road Deed. Further, the cause of


                                                    5
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 6 of
                                        12



  action belongs to 4709 Incorporated and thus the relevant alleged facts must show that 4709

  Incorporated was defrauded, not Selena Cash.

         iv.)   The Plaintiff Mentions Other Potential Causes of Action but Does Not Describe
                How the Alleged Facts, If True, Would Show the Plaintiff’s Right to Recovery from
                the Debtor Under Those Causes of Action.

         10.       The Response indicates that “[t]he facts, as pleaded, support various claims against

  Debtor” and that these “may” include fraudulent transfer, civil conspiracy, and aiding and abetting

  Sheridan’s breach of fiduciary duty. Response ¶ 10. But the Plaintiff makes no argument that the

  allegations in the Complaint actually show the elements of these potentially asserted causes of

  action. Even if the Plaintiff was not required to advance the correct legal theory in the Complaint,

  she must match the facts alleged to a legal theory that would support the relief requested to avoid

  judgment on the pleadings under Rule 12(c). See Local Bankruptcy Rule 7007(b)(1) (requiring

  responses to contain of the reasons for opposition to the motion and citations of the legal authorities

  on which the party relies. The Court should not consider the Plaintiff’s vague gestures to legal

  theories she neither asserted in the Complaint nor argued in the Response.

         11.       The Response cites Topchain v. JPMorgan Chase Bank, 760 F.3d 843 (8th Cir.

  2014) and Quinn-Hunt v. Bennett Enterprises, Inc., 122 F. App’x 205 (6th Cir. 2005) in support

  of the failure of the Complaint to assert a claim that would result in money damages against the

  Debtor. But both of those cases involved pro se plaintiffs, whose pleadings courts are required to

  liberally construe and hold to a less stringent standard than pleadings drafted by lawyers. Erickson

  v. Pardus, 551 U.S. 89, 94 (2007). And neither case supports the Plaintiff’s position that the Court

  should not evaluate the Complaint on the specific causes of action and legal theories asserted in

  the Complaint.

         12.       In Topchain, the pro se plaintiff filed a complaint without asserting any legal

  theories. 760 F.3d at 847. The defendant filed a motion to dismiss, which the district court granted.


                                                    6
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 7 of
                                        12



  On appeal, the pro se plaintiff argued that his complaint stated claims under breach of contract,

  fraudulent misrepresentation, negligent misrepresentation, and unjust enrichment. Id. at 848. The

  Eighth Circuit ultimately held that the plaintiff’s complaint stated a claim for breach of contract

  (but not the other causes of action) despite not specifically asserting any legal theory. Id. at 854.

  But the Eighth Circuit limited the scope of its holding:

                 Our holding should not be read as imposing any sweeping duty upon
                 district courts to devise legal theories for pro se plaintiffs. Rather, a
                 complaint should be found to raise a claim only “if the essence of an
                 allegation is discernable, even though it is not pleaded with legal
                 nicety[.]” Stone, 364 F.3d at 915. Here, the essence of Topchian's
                 breach-of-contract claim was discernable because he attached the
                 Agreement—a contract—to his pleadings and alleged that Chase
                 had not complied with that contract. See Rabé v. United Air Lines,
                 Inc., 636 F.3d 866, 872 (7th Cir. 2011) (recognizing that, where the
                 pro se plaintiff had attached her employment contract to her
                 complaint, she had raised “implicit state law claims for breach of
                 contract and/or promissory estoppel[,]” even though her
                 “complaints ha[d] not articulated breach of contract and promissory
                 estoppel theories”); cf. Coleman v. Correct Care Solutions, 559
                 Fed.Appx. 601, 602 (8th Cir. 2014) (per curiam) (holding that the
                 pro se plaintiff adequately raised a race-discrimination claim by
                 attaching the EEOC complaint containing race-discrimination
                 allegations to her pleadings).

  Id. at 854. Further, in distinguishing cases cited by the defendant, the Eighth Circuit expressly

  noted that those cases were inapposite because Topchian involved a pro se plaintiff. Id. at 849 n.2.

         13.     Quinn-Hunt is similarly off the mark. In that case the pro se plaintiff alleged the

  following in her complaint:

                 discharge without cause “because she was an African–American
                 person”; intentional discrimination “for race” through discharge,
                 discipline, and imposition of more severe discipline than imposed
                 against white employees; lower wages “than ... the whites, for
                 comparable work”; discrimination in phone calls allowed;
                 “generally enforced or failed to enforce their Rules, so as to prefer
                 and favor the whites over the blacks”; “racially invidious intent”;
                 and “favoritism for various white employees.”




                                                    7
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 8 of
                                        12



  Id. at 207. The pro se plaintiff did not, however, cite either Title VII or 42 U.S.C. § 1981, both of

  which provide remedies for race discrimination in private employment. Id. The district court

  refused to construe the complaint as seeking relief under section 1981, which would have

  prevented judgment as a matter of law for the defendant. Id. The Sixth Circuit Court of Appeals

  reversed. Id. Critical to the Sixth Circuit’s decision was that “the same set of operative facts leads

  to claims under both of these statutes . . . .” See id.

          14.     Here, the Plaintiff here has been represented by three different attorneys and

  prepared a detailed complaint that specifically asserts various causes of action against particular

  defendants. The essence of any other asserted cause of action against the Debtor is impossible to

  discern from the Complaint because they are not made against the Debtor. Expressio unius est

  exclusio alterius should apply to a 76-paragraph complaint that specifically asserts five causes of

  action against particular defendants and requests that the Court enter seven different declaratory

  judgments, especially when that complaint that went through four iterations over two years with

  the benefit of three depositions. The Complaint is not the product of a pro se plaintiff in the early

  stages of a case and should not be given the same leeway.

          15.     Moreover, the Complaint does not actually assert against the Debtor any claim for

  which money damages would be appropriate relief. It is not just that the Plaintiff asserted joint

  enterprise liability against the Debtor where civil conspiracy better fits the alleged facts, the

  Plaintiff asserted joint enterprise against Anthony Sheridan, William Sheridan, and Hoberman and

  chose assert a cause of action or legal theory against the Debtor that would entitle her to money

  judgment. Again, the Plaintiff asks the Court to relieve her of the consequences of her own

  litigation decisions. The Court should decline that invitation.




                                                      8
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 9 of
                                        12



           v.)    The Plaintiff Does Not Address the Lack of Any Fiduciary Duty of the Debtor to the
                  Plaintiff or Other Basis for an Accounting from the Debtor.

           16.      The Response completely ignores the Debtor’s argument with respect to accounting

  and instead just states that accounting is “necessary.” Even if so, that does not mean the Plaintiff

  is required to get an accounting from the Debtor as opposed to from some other party that is

  actually liable to the Plaintiff. The Complaint does not assert a fiduciary duty from the Debtor to

  Selena Cash for which the Debtor must account nor does the Response assert one exists.

      B. The Court Should Not Give the Plaintiff a Fifth Shot to Present a Complaint that
         States a Claim.

           17.      Including Adversary Proceeding No. 19-01064, this lawsuit was first initiated

  almost two years ago and the Plaintiff has conducted three depositions and filed four complaints.

  The Complaint is 76 numbered paragraphs long and incorporates hundreds of pages of exhibits

  either by attachment or reference. Yet even though the action had its genesis in federal court—

  where the previous iteration of the Complaint garnered a motion to dismiss under Rule 12(b)(6)

  [Adv. Pro. No. 19-01064, Dkt. No. 35]—the Complaint fails to allege facts sufficient to show the

  Plaintiff is entitled to the relief she requests.1 See Response ¶ 13. Nor did the Response even bother

  to identify the additional allegations the Plaintiff proposes to make in her further amended

  complaint by amending the Complaint to remedy this failure.

           18.      Although Rule 9(b) of the Federal Rules of Civil Procedure requires greater

  specificity for an allegation of fraud than other claims, the standard is not different than what is



  1
    In the Plaintiff’s 2019 adversary proceeding, FDR Management Group, Inc. Johnie R. Tyler, Jr., and Robert Turner
  filed a motion to dismiss arguing that “there are no specific allegations made against any of the three named
  Defendants, and they are simply lumped in as “co-conspirators” with no explanation of their actual involvement in
  the case, and no explanation of how the claims and causes of actions asserted against them have any basis in law or
  fact.” [Adv. Pro. No. 19-01064, Dkt. No. 35, at ¶ 1]. The Court never ruled on this motion because it entered an order
  under which the case was dismissed for other reasons 11 days later. [Adv. Pro. No. 19-01064, Dkt. No. 48]. It is not
  the case that the previous iterations of the Complaint were sufficient. It had problems from the beginning that the
  Plaintiff never managed to correct over two years.


                                                            9
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 10 of
                                        12



  required in Texas courts for fraud. See Rubalcaba v. Pac./Atl. Crop Exch., Inc., 952 S.W.2d 552,

  556 (Tex. App.—El Paso 1997) (“[A]ll the elements of fraud and all facts constituting fraud must

  be properly pleaded to satisfy an allegation of fraud.”); Baines v. Mensing, 12 S.W. 984, 985 (Tex.

  1889) (“The facts constituting the fraud must be alleged.”); Platsas Grp. Holdings, LLC v. Weiser,

  LLC, No. CV H-20-1489, 2020 WL 9934406, at *4 (S.D. Tex. Sept. 28, 2020) (“In Texas all the

  elements of fraud and all facts constituting fraud must be properly pleaded to satisfy an allegation

  of fraud.”). The only difference is that Rule 12(c) of the Federal Rules of Civil Procedure provides

  a sharper and more durable tool to deal with meritless claims than exists under the Texas state

  court procedure.

         19.     The Plaintiff removed this matter to this Court. In doing so, she chose to proceed

  under the Federal Rules of Civil Procedure. And despite the order setting the August 12, 2021,

  status hearing before this Court, the Plaintiff chose not to raise that repleading was necessary to

  comply with those rules despite the Debtor having already filed the Motion, despite having two

  law firms representing her in this matter. The idea that the Debtor’s use of Rule 12(c) is somehow

  an “unfair procedural advantage” is nonsense. If the Plaintiff wanted to avoid having the

  sufficiency of the Complaint scrutinized under Rule 12(c), her choice should have been to stay in

  state court. Actions have consequences.

                                            CONCLUSION

         20.     It is effectively undisputed that the Complaint fails to state a claim against the

  Debtor on the Grounds asserted therein. At the August 12 status hearing, the Plaintiff had to

  opportunity to tell the Court that repleading was necessary to comply with the Federal Rules of

  Civil Procedure. In the Response, the Plaintiff had the opportunity to point to the specific factual

  allegations in the Complaint that, if true, would show that the Plaintiff was entitled to the relief




                                                  10
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 11 of
                                        12



  requested in the Complaint and address the Debtor’s legal arguments. The Plaintiff even had the

  opportunity to outline the specific additional allegations she would make if allowed to amend the

  Complaint another time. The Plaintiff did not take advantage of any of these opportunities. The

  Court should decline to give the Plaintiff yet another opportunity at he expense of the Debtor and

  its bankruptcy estate. Instead, the Court should grant the Motion and be done with this matter once

  and for all.2

                                  [Remainder of Page Intentionally Left Blank]




  2
   After the claims against the Debtor are resolved, there would no longer be subject matter jurisdiction with this Court.
  Although the Plaintiff’s requested declaratory judgment determining Hoberman’s liens involves a substantial federal
  question, the Plaintiff would clearly lack standing absent setting aside the Cameron Road Deed.


                                                            11
21-01034-tmd Doc#44 Filed 09/03/21 Entered 09/03/21 11:25:33 Main Document Pg 12 of
                                        12



  Dated: September 3, 2021                           PARKINS LEE & RUBIO LLP

                                                     /s/ R. J. Shannon
                                                     R.J. Shannon
                                                     TX Bar No. 24108062
                                                     Pennzoil Place
                                                     700 Milam Street, Suite 1300
                                                     Houston, TX 77002
                                                     Email: rshannon@parkinslee.com
                                                     Phone: 713-715-1660

                                                     Counsel to CCS Asset Management, Inc.


                                 CERTIFICATE OF SERVICE

          I hereby certify that on September 3, 2021, the forgoing document was served on the
  following parties (a) through the Court’s CM/ECF System if registered to receive such service
  and (b) by U.S.P.S. first class mail, postage prepaid and email on the following parties:

   Leonard W. Woods                                Anthony Icenogle
   DUGGINS WREN MANN & ROMERO, LLP                 ICENOGLE & BOGGINS, PLLC
   600 Congress Avenue, Suite 1900                 6907 Capital of Texas Hwy., Suite 220
   P. O. Box 1149                                  Austin, Texas 78731
   Austin, Texas 78767-1149                        anthony@idenoglefirm.com
   lwoods@dwmrlaw.com

   Jeffrey S. Kelly                                Kemp W. Gorthey
   Keith McMahon                                   Kendall L. Bryant
   Christian A. Davila                             Elizabeth von Kreisler
   THE KELLY LEGAL GROUP, PLLC                     THE GORTHEY LAW FIRM, PLLC
   P.O. BOX 2125                                   604 West 12th Street
   Austin, Texas 78768-2125                        Austin, Texas 78701
   service@kellylegalgroup.com                     kemp@gortheylaw.com

   David Brenner                                   C. Daniel Roberts
   BURNS ANDERSON JURY & BRENNER, L.L.P.           C. DANIEL ROBERTS, P.C.
   P. O. Box 26300                                 1602 E. Cesar Chavez
   Austin, Texas 78755-0300                        Austin, Texas 78702
   dbrenner@bajb.com                               droberts@cdrlaw.net

                                                     /s/R. J. Shannon                             .
                                                     R. J. Shannon




                                                12
